Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/718467 application is in response to the communications filed September 30, 2021. 
Claims 1-7 were amended September 30, 2021. 
Claims 1-7 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of acquire biological data of a subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate, estimate a remaining amount of a medicine prescribed to the subject, determine an urgency level regarding the subject’s visit to medical personnel based on the biological data and the remaining amount of the medicine, wherein the urgency level directs the subject to visit the medical personnel, 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “An apparatus comprising a memory, and a processor configured to:” and “output the display data”, an apparatus comprising a memory, and a processor configured to: acquire biological data of a subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate, estimate a remaining amount of a medicine prescribed to the subject, determine an urgency level regarding the subject visit to medical personnel based on the biological data and the remaining amount, determine an urgency level regarding the subject’s visit to medical personnel based on the biological data and the remaining amount of the medicine, wherein the urgency level directs the subject to visit the medical personnel, based on the biological data and remaining 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“output the display data” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “An apparatus comprising a memory, and a processor configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“output the display data” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “generate the display data configuring the display screen including the remaining medicine amount display that varies depending on the remaining amount” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processor is further configured to” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3,
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“estimate the remaining amount based on a date on which the medicine is prescribed, the number of days for which the medicine is prescribed, and information related to medication input by the subject” further describes the 
“wherein the processor is further configured to” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of acquire biological of a subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate, estimate a remaining amount of a medicine prescribed to the subject, determine an examination support message for supporting examination of the subject by medical personnel from a plurality of candidates based on the biological data and the remaining amount, indicate, to the subject of the medical personnel, the examination support message and generate display data that configures a display screen including a biological data display indicating the biological data, a remaining medicine amount display indicating the remaining amount, and the examination support message. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “An apparatus comprising a memory, and a processor configured to:” and “output the display data”, an apparatus comprising a memory, and a processor configured to: acquire biological data of a subject, estimate a remaining amount of a medicine prescribed to the subject, determine an examination support message for supporting examination of the subject by medical personnel from a plurality of candidates based on the biological data and the remaining amount, indicate, to the subject of the medical personnel, the examination support message, generate display data that configures a display screen including a biological data display indicating the biological data, a remaining medicine amount display indicating the remaining amount, and the examination support message and output the display data in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“output the display data” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “An apparatus comprising a memory, and a processor configured to:”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“output the display data” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 5, 
Claim 5 is substantially similar to claim 1. Accordingly, claim 5 is rejected for the same reasons as claim 1. 
As per claim 6, 
Claim 6 is substantially similar to claim 1. Accordingly, claim 6 is rejected for the same reasons as claim 1.
“A non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A non-transitory computer 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 is substantially similar to claim 4. Accordingly, claim 7 is rejected for the same reasons as claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 2018/0280245) in view of Burg et al. (US 2009/0259486; herein referred to as Burg). 
Khalid teaches acquire biological data of a subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate. 
(Paragraph [0106] and [0108] of Khalid. The teaching describes an image may be captured using a camera (e.g., a smartphone camera of the device 302) via the omnibus scanning region 802. Using image analysis (e.g., OCR), the captured image may be analyzed by a computing device to determine captured health information. For example, if the health information includes a blood glucose level for a patient, and the captured image is of a device used to measure blood glucose, a reading of the device (as captured in the image) may include units associated with blood glucose (e.g., mg/dl). In other embodiments, 
Khalid further teaches estimate a remaining amount of a medicine prescribed to the subject. 
(Paragraph [0102] of Khalid. The teaching describes that the amount of medication remaining in a prescription may be tracked from an initial medication quantity (e.g., as extracted from a medication label) based on each time a corresponding patient takes the medication and in what quantity the medication is taken. For example, if a patient receives a prescription with 150 pills in a pill container (e.g., as indicated on the medication label), an initial amount of medication may be set to 150 pills. Then, as the patient begins to take the medication, the number of remaining pills may be decremented. For example, if a patient takes 1 pill in the morning, the patient may indicate on the software application 602 (e.g., manually using the device or by capturing an image of the pill using a camera before ingesting the pill) that 1 pill has been taken. Thus, the number of remaining pills (e.g., an integer of remaining medication stored within the device 302 and/or within a server associated with the software application 602) may be reduced from 150 to 149.)
Khalid further teaches determine an urgency level regarding the subject’s visit to medical personnel based on the biological data, wherein the urgency level directs the subject to visit the medical personnel, based on the biological data, indicate, to the subject or medical personnel, the urgency level, generate display data that configures a display screen including a biological data display indicating the biological data, and an urgency level display indicating the urgency level and output the display data. 
(Paragraph [0109] and Figure 14 of Khalid. The teaching describes that the health information box in FIG. 14 may include a health information summary 1402. The health information summary 1402 may include a list of the most pertinent health information for a corresponding patient. The most pertinent health information may be selected by a user of the software application 602 (e.g., a patient or a healthcare provider), may be selected based on severity (e.g., the health information that poses the greatest present risk to a corresponding patient), or may be selected based on a disease state of a corresponding patient (e.g., if a patient has diabetes, blood glucose information will be included in the health information summary 1402). In addition to displaying the most pertinent health information for review in the health information summary 1402, the software application 602 may display any recommended health maintenance tasks. For example, as illustrated in FIG. 14, the software application 602 may recommend to a user (e.g., the patient) that the patient contact a physician based on some of the health information (e.g., based on high blood pressure). Here this recommended health maintenance task establishes a level of urgency for the patient to visit the physician for examination based on the patient health data.)
Khalid does not explicitly disclose determining the urgency level based on the remaining amount or generating a display with a remaining medicine amount display indicating the remaining amount.
However Burg teaches determining the urgency level based on the remaining amount or generating a display with a remaining medicine amount display indicating the remaining amount. 
(Paragraphs [0066]-[0068] and Figure 12C of Burg. The teaching describes a medication compliance system which generates displays to the user regarding medication information. For example, when the patient experiences the symptom of a headache, the system suggests that the patient take 1000mg of Aspirin of which they have 4 doses left. This indicates a display that is configured to display the remaining medicine the patient has to the patient. Based on this medication information, the system further determines that the patient reach out to a physician if the symptoms persist. The system then prompts the patient to dispense the medication. When the patient is out of remaining doses, the system provides an external dose option and still provides the notice for the patient to reach out to a physician. This indicates a urgency level because the system is recommending the patient to consult with the physician. This urgency level is based on the remaining doses of medication because the system determines from the drug database the suggested medication for the symptom and a suggested dosage. The suggestion and corresponding additional information may be displayed on the screen, via the user interface as shown. The physician consult is being understood as the additional information corresponding to the suggestion determined from the drug database which contains the remaining medication amount.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify to the compliance teachings of Khalid, to provide the drug suggestions and additional information as taught by Burg, with the motivation of making non-compliant patients more compliant with taking their medications leading to better patient outcome 
As per claim 2, 
The system of claim 1. 
Burg further teaches wherein the processor is further configured to generate the display data configuring the display screen including the remaining medicine amount display that varies depending on the remaining amount. 
(Paragraphs [0066]-[0068] and Figure 12C of Burg. The teaching describes a medication compliance system which generates displays to the user regarding medication information. For example, when the patient experiences the symptom of a headache, the system suggests that the patient take 1000mg of Aspirin of which they have 4 doses left. This indicates a display that is configured to display the remaining medicine the patient has to the patient. Based on this medication information, the system further determines that the patient reach out to a physician if the symptoms persist. The system then prompts the patient to dispense the medication. When the patient is out of remaining doses, the system provides an external dose option and still provides the notice for the patient to reach out to a physician.)
As per claim 3,
The system of claim 1. 
Khalid further teaches wherein the processor is further configured to estimate the remaining amount based on a date on which the medicine is prescribed, the number of days for which the medicine is prescribed, and information related to medication input by the subject
(Paragraph [0102] of Khalid. The teaching describes that the amount of medication remaining in a prescription may be tracked from an initial medication quantity (e.g., as extracted from a medication label) based on each time a corresponding patient takes the medication and in what quantity the medication is taken. For example, if a patient receives a prescription with 150 pills in a pill container (e.g., as indicated on the medication label), an initial amount of medication may be set to 150 pills. Then, as the patient begins to take the medication, the number of remaining pills may be decremented. For example, if a patient takes 1 pill in the morning, the patient may indicate on the software application 602 (e.g., manually using the device or by capturing an image of the pill using a camera before ingesting the pill) that 1 pill has been taken. Thus, the number of remaining pills (e.g., an integer of remaining medication stored within the device 302 and/or within a server associated with the software application 602) may be reduced from 150 to 149.)
As per claim 4, 
Khalid teaches acquire biological data of a subject, the biological data comprising at least blood pressure data, an electrocardiogram, or a pulse rate: 
(Paragraph [0106] and [0108] of Khalid. The teaching describes an image may be captured using a camera (e.g., a smartphone camera of the device 302) via the omnibus scanning region 802. Using image analysis (e.g., OCR), the captured image may be analyzed by a computing device to determine captured health information. For example, if the health information includes a blood glucose level for a patient, and the captured image is of a device used to measure blood glucose, a reading of the device (as captured in the image) may include units associated with blood glucose (e.g., mg/dl). In other embodiments, there may be more than one health information field (e.g., possibly for different 
Khalid further teaches estimate a remaining amount of a medicine prescribed to the subject: 
(Paragraph [0102] of Khalid. The teaching describes that the amount of medication remaining in a prescription may be tracked from an initial medication quantity (e.g., as extracted from a medication label) based on each time a corresponding patient takes the medication and in what quantity the medication is taken. For example, if a patient receives a prescription with 150 pills in a pill container (e.g., as indicated on the medication label), an initial amount of medication may be set to 150 pills. Then, as the patient begins to take the medication, the number of remaining pills may be decremented. For example, if a patient takes 1 pill in the morning, the patient may indicate on the software application 602 (e.g., manually using the device or by capturing an image of the pill using a camera before ingesting the pill) that 1 pill has been taken. Thus, the number of remaining pills (e.g., an integer of remaining medication stored within the device 302 and/or within a server associated with the software application 602) may be reduced from 150 to 149.)
Khalid further teaches determine an examination support message for supporting examination of the subject by medical personnel from a plurality of candidates based on the biological data, indicate, to the subject or medical personnel, the examination support message, generate display data that configures a display screen including a biological data display indicating the biological data and the examination support message, and output the display data. 
(Paragraph [0109] and Figure 14 of Khalid. The teaching describes that the health information box in FIG. 14 may include a health information summary 1402. The health information summary 1402 may include a list of the most pertinent health information for a corresponding patient. The most pertinent health information may be selected by a user of the software application 602 (e.g., a patient or a healthcare provider), may be selected based on severity (e.g., the health information that poses the greatest present risk to a corresponding patient), or may be selected based on a disease state of a corresponding patient (e.g., if a patient has diabetes, blood glucose information will be included in the health information summary 1402). In addition to displaying the most pertinent health information for review in the health information summary 1402, the software application 602 may display any recommended health maintenance tasks. For example, as illustrated in FIG. 14, the software application 602 may recommend to a user (e.g., the patient) that the patient contact a physician based on some of the health information (e.g., based on high blood pressure). Here this recommended health maintenance task establishes a support message for supporting examination for the patient to visit the physician for examination based on the patient health data.)
Khalid does not explicitly disclose determining the examination support message based on the remaining amount or generating a display with a remaining medicine amount display indicating the remaining amount. 
However Burg teaches determining the examination support message based on the remaining amount or generating a display with a remaining medicine amount display indicating the remaining amount
(Paragraphs [0066]-[0068] and Figure 12C of Burg. The teaching describes a medication compliance system which generates displays to the user regarding medication information. For example, when the patient experiences the symptom of a headache, the system suggests that the patient take 1000mg of Aspirin of which they have 4 doses left. This indicates a display that is configured to display the remaining medicine the patient has to the patient. Based on this medication information, the system further determines that the patient reach out to a physician if the symptoms persist. The system then prompts the patient to dispense the medication. When the patient is out of remaining doses, the system provides an external dose option and still provides the notice for the patient to reach out to a physician. This indicates an examination support message because the system is recommending the patient to consult with the physician. This examination support message is based on the remaining doses of medication because the system determines from the drug database the suggested medication for the symptom and a suggested dosage. The suggestion and corresponding additional information may be displayed on the screen, via the user interface as shown. The physician consult is being understood as the additional information corresponding to the suggestion determined from the drug database which contains the remaining medication amount.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify to the compliance teachings of Khalid, to provide the drug suggestions and additional information as taught by Burg, with the motivation of making non-compliant patients more compliant with taking their medications leading to better patient outcome (see Paragraphs [0005] and [0006] of Burg which describe that the teachings disclosed help patients take their medications when they are supposed to and help the patient’s take medication safely so as to avoid adverse drug effects).
As per claim 5, 
Claim 5 is substantially similar to claim 1. Accordingly, claim 5 is rejected for the same reasons as claim 1. 
As per claim 6, 
Claim 6 is substantially similar to claim 1. Accordingly, claim 6 is rejected for the same reasons as claim 1.
As per claim 7, 
Claim 7 is substantially similar to claim 4. Accordingly, claim 7 is rejected for the same reasons as claim 4.

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered. 
Though not argued, the applicant’s amendments have changed how the claims are interpreted and the interpretation of claims 1 and 4 under 35 U.S.C. 112(f) is hereby removed. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the pending claims do not recite an abstract idea. The pending claims, in their argument, present a system by which patient biological data and medicine information is collected and then determines an urgency level based on the biological data and medicine information. This information does not include the management of personal behavior or interactions. 
The examiner respectfully disagrees. Collecting data pertaining to the physical properties of a patient, e.g. blood pressure, electrocardiogram or pulse rate are fundamentally personal behaviors of the patient. The patient exhibits a blood pressure of a systolic/diastolic ratio and this ratio describes the personal behavior 
The applicant further argues that the pending claims integrate the identified abstract idea into a practical application in two ways:
First the applicant argues that the claimed invention integrates the instruction of indicating an urgency to visit a doctor into the practical application of determining an urgency level based on specific criteria. 
The examiner respectfully disagrees. The alleged practical application of determining an urgency level based on specific criteria does not satisfy any of the relevant considerations that are used to determine whether an additional element integrates an abstract idea into a practical application, see MPEP 2106.04(d)(I). Further, this element of determining an urgency level is tied up into the abstract idea recited by the claim. No argument has be made as to why this specific element should be treated otherwise. 
Second the applicant argues that the claimed invention is implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. 
The examiner respectfully disagrees. The requirement for this practical application of the identified abstract idea rests with the words “particular” and “integral”. The applicant’s as-filed specification at Page 15, Lines 3-25 describe the apparatus upon which the claimed processor executes the claimed steps. There, the specification describes a generic set-up which would permit any type of display, CPU, memory or other part included in the apparatus. The pending claims claim the display, processor and memory in a generic manner by which any similar device could implement the steps. For example, as claimed any general purpose computer would be able to run the claimed step. The display would function the same if the data was displayed on a CRT monitor or LCD monitor. The memory would function the same if the memory was DDR3 or DDR4. The processor would function the same regardless if the processor had PGA or LGA connections. Accordingly, the claimed components of the apparatus are not “particular” nor “integral” to the claims but rather generally linked to a technological environment. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that the combined teaching of Khalid and Burg are deficient in teaching the claimed urgency level determination. In the applicant’s argument, Khalid does not teach determining an urgency level based on the remaining medication and Burg does not teach an urgency level based on biological data of the patient. 
The examiner respectfully disagrees. The examiner does not rely on either Khalid or Burg alone to teach the claimed urgency level determination. Rather it is in the combined teaching of Khalid and Burg to teach this feature. As the applicant points out Khalid is capable of keeping track of the remaining amount of medication that a patient has, though it falls short of actually basing the urgency level on this parameter. Burg elevates Khalid’s medication tracking to include that parameter into an urgency level determination. In light of this, the applicant has demonstrated in their arguments that they did not consider the cited references as an ordered combination but rather as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686     

/JOHN P GO/Primary Examiner, Art Unit 3686